Citation Nr: 0914796	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent prior to August 2, 2007, and a disability rating in 
excess 50 percent from August 2, 2007, for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Atlanta, Georgia Department of Veterans' Affairs (VA) 
Regional Office (RO), wherein the RO granted the Veteran's 
claim for service connection for PTSD and assigned a 10 
percent disability rating, effective July 7, 2004.  During 
the pendency of this appeal, the RO increased the Veteran's 
disability rating for PTSD to 50 percent, effective August 2, 
2007.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in February 2009.  A copy of 
the hearing transcript has been associated with the claims 
file.  During the hearing, the Veteran raised the issues of 
entitlement to service connection for impotence, to include 
as secondary to his service-connected PTSD, and entitlement 
to service connection for residuals of a heart attack, to 
include as secondary to his service-connected PTSD.  As these 
additional claims have not been adjudicated by the RO, they 
are not in appellate status and are therefore referred to the 
RO for appropriate development and consideration.


FINDINGS OF FACT

1.  Prior to August 2, 2007, the Veteran's service-connected 
PTSD was manifested by nightmares, flashbacks, intrusive 
thoughts, re-experiencing, anxiety, depression, dysthymic and 
dysphoric mood, hypervigilence, exaggerated startle response, 
difficulty with concentration, congruent and restricted 
affect, sleep disturbance, rage, improved irritability and 
avoidance; Global Assessment of Functioning (GAF) scores 
ranged from 40 to 70.

2.  The Veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, intrusive thoughts, re-experiencing, 
anxiety, depression, dysthymic and dysphoric mood, 
hypervigilence, exaggerated startle response, difficulty with 
concentration, suicidal thoughts and ideation, a congruent, 
restricted and constricted affect, sleep disturbance, painful 
recollections, increased feelings of remorse and guilt, rage, 
improved and continued irritability, low frustration 
tolerance, mood swings, avoidance, social isolation and 
reduced activity; Global Assessment of Functioning (GAF) 
scores ranged from 40 to 70.


CONCLUSIONS OF LAW

1.  Prior to August 2, 2007, the criteria for the assignment 
of an initial disability rating of 50 percent for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).  

2.  The criteria for the assignment of a disability rating in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the February 2005 rating decision, he 
was provided notice of the VCAA in July 2004.  An additional 
VCAA letter was sent in November 2007.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in November 2007, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent re-adjudication 
in a February 2008 rating decision and April 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran service connection for PTSD and assigning an 
initial disability rating for this condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial 
rating assigned for his PTSD, included notice of the criteria 
for a higher rating for that condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In the present appeal, the Veteran was provided adequate 
notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), in May 2008 and September 2008.  As Vazquez-Flores 
relates to a claim for increased rating and not an appeal of 
an initial rating as in the instant case, such adequate 
notice is not required in this case.  However, these notice 
letters informed the Veteran that, in order to support his 
claim for an increased rating for PTSD, the evidence must 
show that such disability has gotten worse, and the letter 
specified examples of evidence that the Veteran should submit 
to show such worsening, including statements from employers 
regarding how his disability affects his ability to work, and 
statements from people who have witnessed how his disability 
symptoms affect him (presumably in daily life).  (Emphasis 
added).  The September 2008 letter also explained the 
assignment of disability ratings based upon the diagnostic 
codes found in 38 C.F.R., Part 4.  Finally, the letters 
provided numerous examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  (The Board notes that the second "element" of 
the Vazquez-Flores notice requirement does not apply in this 
case, because the criteria for a higher rating under the 
diagnostic codes which the Veteran's disability may be rated 
can indeed be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of that 
disability and the effect of that worsening on his employment 
and daily life.)

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.  

The Veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his service-
connected PTSD warrants a higher initial rating.  He also 
contends that since the assignment of a 50 percent rating, 
effective August 2, 2007, his PTSD symptoms have increased in 
severity and warrant a disability rating of 70 percent.  In a 
February 2009 Travel Board hearing, the Veteran testified 
that his PTSD symptoms had become more frequent and had 
increased in severity.  He reported that he saw a 
psychiatrist every three months and a psychologist every 
month for individual counseling.  The Veteran stated that he 
had been on several medications for PTSD which were 
ineffective.  His reported symptoms included depression 
(triggered by 9/11), nightmares, flashbacks, social 
isolation, difficulty in having relationships with anyone 
other than his close personal family, maintaining personal 
hygiene but avoiding dentist for five years, guilt from 
service, suicidal ideation and suicidal tendencies.  The 
Veteran testified that he did not enjoy golf, a former hobby 
of his, playing bridge with his wife or participating in 
professional organizations and he only participated in church 
work with his wife.  Finally, he reported having a good 
relationship with his neighbors and his five children.

Lay statements, received in January 2008, from the Veteran's 
wife, friend and son indicate that the Veteran's PTSD 
symptoms were triggered by the events of September 11, 2001 
after which the Veteran displayed increasing depressive 
symptoms, sluggishness, social anxiety, apathy toward small 
jobs and physical exercise, seldom occasions of laughter, 
restlessness due to nightmares, thoughts of suicide, loss of 
enjoyment of usual activities of golf and travel, flashbacks, 
general anxiety, a decline in personality and appearance, a 
continual reflection of the past and remorse.  In addition, 
the Veteran's friend was concerned with his talk of suicide 
and hoped he got the proper assistance and attention.

In a June 2004 letter, a private physician reported that he 
treated the Veteran from October 1997 to September 2003 for 
major depression, which resulted in nearly full remission 
following treatment.  The physician also noted that the 
Veteran had a history of PTSD with regular and problematic 
symptoms in the first five or so years following his Korean 
combat experiences, which was also in remission except for 
rare nightmares.  

VA outpatient treatment reports from July 2003, a year prior 
to the Veteran's claim, to July 2007 reflect the Veteran's 
PTSD symptoms consisted of flashbacks, intrusive thoughts, 
anxiety, a restricted affect, nightmares, depression, 
hypervigilence, rage, sleep disturbance, improved 
irritability, dysthymic and dysphoric mood, insomnia, 
avoidance, hyperarousal and reduced activity.  Thought 
processes were logical.  The Veteran was in regular therapy 
with a psychiatrist, psychologist or social worker every few 
months and later progressed to every other month.  During 
this period the Veteran also reported playing golf but 
normally stayed at home.  GAF scores ranged from 40 to 54.

In a January 2005 VA examination, the Veteran reported seeing 
a therapist maybe once a week and was on medication 
management for his PTSD.  He had never been hospitalized for 
psychiatric symptoms nor had an emergency room psychiatric 
visit.  The examiner noted that in spite of experiencing 
symptoms of PTSD and depression, the Veteran was able to 
function fairly well.  The Veteran reported difficulty 
falling asleep, depression, hopelessness, difficulty with 
concentration and memory, passive suicidal thoughts, combat 
related dreams about the Korean War and nightmares, 
flashbacks, anxiety, a restricted affect, increased arousal, 
exaggerated startle response, hypervigilence and irritability 
at times.  His past irritability and anger outbursts were 
considerably helped by medication.  

A mental status examination reflected that the Veteran was 
well groomed, a reliable historian, and his personal hygiene, 
behavior and appearance were appropriate.  Cognition was 
average.  The Veteran was alert and oriented to person place 
and time and had adequate general knowledge.  His dominant 
mood was euthymic and his affect was appropriate.  No 
suicidal thoughts, homicidal thoughts, delusional thoughts, 
auditory or visual hallucinations were found.  The Veteran's 
thought processes were logical and goal directed and his 
insight judgment and impulse control were adequate.  No 
impairment in abstract thinking, panic attacks or obsessive 
or ritualistic behaviors were found.  The examiner found that 
the Veteran was capable of managing his benefit payments and 
performing activities of daily living.  No difficulty 
understanding simple or complex commands were noted and the 
examiner found that when the Veteran was working, he was able 
to establish and maintain effective work and social 
relationships.  A GAF score of 65 to 70 was assigned with the 
highest GAF score in the past 12 months being 65 to 70.

VA outpatient treatment reports from August 2007 to July 2008 
reflect the Veteran's PTSD symptoms consisted of nightmares, 
flashbacks, anxiety, depression, dysthymic mood, suicidal 
thoughts and ideation, congruent and constricted affect, 
sleep disturbance, and social isolation and reduced activity.  
Thought processes were logical.  In August 2007, the Veteran 
reported that depression mostly occurred in the mornings.  An 
October 2007 report noted that the Veteran complained of low 
energy, fatigue and depression.  In May 2008 the Veteran 
reported having suicidal thoughts.  A June 2008 report noted 
that the Veteran had resolved some family issues and was 
playing golf and spending time with family and friends, 
although he still had problems with sleep and intrusive 
thoughts.  During this period the Veteran also sought 
individual therapy with a psychologist every month or every 
other month and also sought treatment and medication with a 
psychiatrist every couple of months.  No GAF scores were 
recorded during this period.

In a January 2008 VA examination, the Veteran reported his 
PTSD symptoms had increased in frequency and severity.  The 
Veteran reported his symptoms included flashbacks, intrusive 
thoughts, painful recollections, nightmares, increased 
feelings of remorse and guilt, continued irritability, low 
frustration tolerance, mood swings, social withdrawal, 
hypervigilence and startle responses.  The effect of the 
symptoms on daily functioning included withdrawal from social 
outlets such as playing golf, going to the club and playing 
cards.  He reported that he had to give up his business five 
years ago because of the stress from working was intensified 
by his PTSD, specifically his irritability, moodiness and low 
frustration tolerance.  He withdrew from his friends and did 
not socialize, except with his children, wherein he had to 
leave after a few hours or after a couple of days if he 
travelled with them.  The Veteran was on medication and 
received monthly psychotherapy.

A mental status examination revealed orientation within 
normal limits, appropriate appearance and hygiene, 
appropriate behavior, an abnormal mood and a flat, 
constricted and sad affect.  Communication, speech and 
concentration were within normal limits.  Panic attacks were 
absent.  Signs of suspiciousness were noted.  No delusions, 
hallucinations and obsessional rituals were absent.  Thought 
processes were appropriate.  Judgment, abstract thinking and 
memory were within normal limits.  Suicidal ideation was 
present with weekly thoughts of suicide.  Homicidal ideation 
was absent.  Behavioral, cognitive, social, affective and 
somatic symptoms of PTSD included recollections, mood swings, 
irritability, social withdrawal, nightmares, startle 
responses and hypervigilence.  The VA examiner reported the 
Veteran's symptoms were clinically significant and the 
Veteran was mentally capable of managing benefit payments and 
making responsible financial decisions.  The examiner also 
found that the Veteran had some interference in performing 
activities of daily living and due to his symptoms he lost 
interesting in doing things around the house.  In addition, 
the examiner noted the Veteran had difficulty establishing 
and maintaining effective work, school and social 
relationships and had difficulty maintaining effective family 
role functioning.  The examiner noted the Veteran did not 
pose a threat of persistent danger or injury to himself or 
others.  Finally, the examiner concluded that due to the 
severity and chronicity of the condition, the prognosis for 
improvement was poor.

After a careful review of the evidence of record and 
resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran's PTSD warrants an initial disability rating 
of 50 percent prior to August 2, 2007.  In this regard, the 
Board notes that prior to August 2, 2007, the Veteran's PTSD 
was productive of nightmares, flashbacks, intrusive thoughts, 
re-experiencing, anxiety, depression, dysthymic and dysphoric 
mood, hypervigilence, exaggerated startle response, 
difficulty with concentration, congruent and restricted 
affect, sleep disturbance, rage, improved irritability and 
avoidance.  Thus, the criteria considered under the 50 
percent disability rating is demonstrated by the objective 
evidence of record for the period prior to August 2, 2007 and 
the Veteran's PTSD symptoms are more appropriately considered 
and provided for in the criteria for a 50 percent disability 
rating.  As such, the Board finds that the Veteran's PTSD 
more nearly approximates the 50 percent disability rating 
assigned.  

In addition, the Veteran's GAF scores ranged from 40 to 70, 
thereby indicating mild to serious symptoms.  While the 
January 2005 VA examination assigned a GAF score of 65 to 70, 
indicating mild symptoms, VA outpatient treatment reports 
from July 2003 to July 2007 reflect that the Veteran's GAF 
scores continually ranged from 40 to 54, indicating moderate 
to serious PTSD symptoms and moderate to serious difficulty 
in social, occupational or school functioning.  As noted 
above, evaluations are not assigned based solely upon GAF 
scores, and the symptomatology described in the record prior 
to August 2, 2007 more nearly approximates the criteria for a 
50 percent rating.

Thus, under the circumstances of this case, and with 
resolution of all reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for a rating of 50 percent 
for PTSD have been met for the period prior to August 2, 
2007.

The Board also finds that the Veteran's PTSD does not warrant 
an initial evaluation in excess of 50 percent at any time 
since the effective date of service connection for PTSD on 
July 7, 2004.  The record is absent of PTSD symptoms 
consisting of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships so as to warrant a 70 
percent disability rating.  In this regard, the Board notes 
that while the Veteran's PTSD symptoms included suicidal 
ideation and thoughts and near continuous depression, the 
January 2008 VA examiner found the Veteran did not pose a 
threat of persistent danger or injury to himself or others 
and the medical evidence of record does not reflect that his 
depression affected his ability to function independently, 
appropriately and effectively.  Moreover, suicidal ideation 
alone is not sufficient to grant a higher disability rating 
without the accompanying symptoms required for a 70 percent 
disability rating.  

In addition, both the January 2005 and January 2008 VA 
examinations noted the Veteran's communication, speech, 
concentration, judgment, abstract thinking and memory were 
normal, thought processes were appropriate and no delusions, 
hallucinations and obsessional rituals were found.  Both VA 
examinations also found the Veteran mentally capable of 
managing benefit payments and making responsible financial 
decisions.  Finally, the January 2008 VA examination noted 
that the Veteran had difficulty establishing and maintaining 
effective work, school which is considered under the 50 
percent criteria.  As such, the Board finds that the criteria 
considered under the 70 percent disability rating is not 
demonstrated by the objective evidence of record and the 
Veteran's PTSD symptoms are, in fact, considered and provided 
for in the criteria for a 50 percent disability rating.  
Thus, the Board finds that the Veteran's PTSD more nearly 
approximates the 50 percent disability rating assigned.

In addition, the Veteran's GAF scores ranged from 40 to 70, 
thereby indicating mild to serious symptoms.  As noted above, 
evaluations are not assigned based solely upon GAF scores, 
and the symptomatology described in the record fails to more 
nearly approximate the criteria for a 70 percent rating at 
any point during the course of the appeal.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 50 percent at any 
time since the effective date of service connection for PTSD 
on July 7, 2004.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the Veteran's disability has been no more 
than 50 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 50 percent for PTSD is not warranted at any time since the 
effective date of service connection on July 7, 2004.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
PTSD.  The VA examinations reflect that the Veteran had 
stopped working for many years and has not been hospitalized 
due to his PTSD.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Prior to August 2, 2007, an initial disability rating of 50 
percent for PTSD is granted, subject to the provisions 
governing the award of monetary benefits.

A disability rating in excess 50 percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


